Exhibit News Release For immediate release Calgary, Alberta February 9, 2010 TSX: OPC OPTI Canada Announces Year End 2009 Results OPTI Canada Inc. (OPTI) announced today the Company’s financial and operating results for the year ended December 31, 2009. “Significant operational milestones were achieved at the Long Lake Project in 2009. All Upgrader units have successfully operated, demonstrating that our technology works, and our on stream factor has improved considerably. The gasifier is working as designed, providing a low-cost fuel source that reduces our reliance on natural gas. We have made and sold our premium finished product, PSC™, which has received pricing equal to or above other synthetic crude oils.
